                Case 1:18-cv-11285 Document 1 Filed 12/04/18 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 EDMUND COPPA,

                                   Plaintiff,                    Docket No. 1:18-cv-11285

           - against -                                           JURY TRIAL DEMANDED

 SOCIAL LIFE MAGAZINE INC.

                                   Defendant.



                                            COMPLAINT

          Plaintiff Edmund Coppa (“Coppa” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Social Life Magazine Inc. (“SLM” or

“Defendant”) hereby alleges as follows:

                                    NATURE OF THE ACTION

          1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of a medical practitioner performing hair transplant surgery, owned and

registered by Coppa, a New York-based professional photographer. Accordingly, Coppa seeks

monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101

et seq.

                                  JURISDICTION AND VENUE

          2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
              Case 1:18-cv-11285 Document 1 Filed 12/04/18 Page 2 of 5



       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Coppa is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 36 W. Harrison Avenue,

Babylon, New York 11702.

       6.      Upon information and belief, SLM is a domestic limited liability company duly

organized and existing under the laws of the State of New York, with a place of business at 315

W. 39th St. #1001, New York, NY 10018.

       7.      At all times material hereto, SLM has owned and operated an on-line magazine at

the URL http://sociallifemagazine.com (the “Website”).

       8.      SLM is a for-profit entity.

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       9.      Coppa photographed a medical practitioner performing hair transplant surgery

(the “Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit A.

       10.     Coppa is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       11.     The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-110-508, with effective date of July 10, 2018 (the “508

Registration”. Attached as Exhibit B is a true and correct copy of the 508 Registration.

       B.      Defendant’s Infringing Activities
               Case 1:18-cv-11285 Document 1 Filed 12/04/18 Page 3 of 5



       12.      In June 2018, SLM ran an article on the Website (or in a PDF made available on

the Website) entitled Don’t Get Wigged Out. See URL

https://sa1s3.patientpop.com/assets/docs/46639.pdf (the “Article”).

       13.      The Article prominently featured the Photograph. A true and correct copy of the

Article is attached hereto as Exhibit C.

       14.      SLM did not license the Photograph from Plaintiff for its Article.

       15.      SLM did not have Plaintiff’s permission or consent to publish the Photograph on

its Website.

       16.      Prior to the filing of this lawsuit, there was no communication between Plaintiff

and Defendant.

                               CLAIM FOR RELIEF
                 (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       17.      Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-16 above.

       18.      SLM infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. SLM is not, and has never been, licensed or

otherwise authorized to reproduce, publicly display, distribute and/or use the Photograph.

       19.      The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

       20.      Upon information and belief, the foregoing acts of infringement by Defendant

have been willful or in reckless disregard of Plaintiff’s rights.
             Case 1:18-cv-11285 Document 1 Filed 12/04/18 Page 4 of 5



       21.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant SLM be adjudged to have infringed upon Plaintiff’s copyrights in

               the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded punitive damages for copyright infringement;

       5.      That Plaintiff be awarded attorney’s fees and costs;

       6.      That Plaintiff be awarded pre-judgment interest; and

       7.      Such other and further relief as the Court may deem just and proper.


                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       December 4, 2018
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/richardliebowitz
                                                             Richard Liebowitz, Esq.
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, New York 11580
Case 1:18-cv-11285 Document 1 Filed 12/04/18 Page 5 of 5



                                      Tel: (516) 233-1660
                                      rl@LiebowitzLawFirm.com

                               Attorneys for Plaintiff Edmund Coppa
